Citation Nr: 0116949	
Decision Date: 06/22/01    Archive Date: 06/28/01

DOCKET NO.  96-29 166	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to waiver of the recovery of an overpayment of 
vocational rehabilitation subsistence benefits, in the 
calculated amount of $2,831.59.


REPRESENTATION

Appellant represented by:	Fleet Reserve Association


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel



INTRODUCTION

The veteran served on active duty from December 1970 to July 
1972.

This appeal arose from a July 1995 decision of the Committee 
on Waivers and Compromises (the Committee) at the St. 
Petersburg, Florida, Department of Veterans Affairs (VA), 
Regional Office (RO), which denied entitlement to the benefit 
sought based on a finding of bad faith on the part of the 
veteran. The appellant canceled a scheduled November 1995 
personal hearing.

The Board remanded the case for additional due process 
development in January 1998.

In July 1999, the Board found that the veteran's request for 
waiver of the recovery of the assessed overpayment was not 
precluded by bad faith and remanded the case for further 
development and adjudication of the issue.  The case is now 
ready for appellate consideration.

Review of the evidentiary record indicates that the assessed 
overpayment in question has been recouped.  Nevertheless, in 
accordance with Franklin v. Brown, 5 Vet. App. 190 (1993), 
the Board will consider the entire overpayment in the 
currently calculated amount of $2,831.59.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2.  The veteran was determined eligible for VA vocational 
rehabilitation subsistence benefits and in February 1993 he 
certified he understood and had been provided a copy of the 
guidelines provided in his Individual Written Rehabilitation 
Plan (IWRP).  

3.  In August 1993 the veteran enrolled in a full-time 
undergraduate training program and attended classes until 
undergoing surgery for a nonservice-connected back disorder 
in November 1994.

4.  In June 1995 VA found mitigating circumstances in the 
veteran's case and granted an enrollment ending date of 
November 30, 1994.

5.  The veteran's receipt of vocational rehabilitation 
subsistence benefit payments from December 1, 1995 to May 5, 
1995, resulted in an overpayment of $2,831.59.

6.  The veteran did not commit fraud, misrepresentation, or 
bad faith in the creation of the overpayment.

7.  The balance of fault rests upon the veteran for accepting 
payments to which he knew or reasonably should have known he 
was not entitled.

8.  Waiver of the recovery of the assessed overpayment would 
result in unjust enrichment to the veteran.

9.  Recovery of the assessed overpayment would not deprive 
the veteran or his family of basic necessities.

10.  Denial of waiver would not defeat the purpose of the 
award of VA benefits.

11.  There is no indication that the veteran relinquished a 
valuable right or incurred a legal obligation in reliance 
upon the benefits received.



CONCLUSION OF LAW

Waiver of the recovery of an overpayment of vocational 
rehabilitation subsistence benefits, in the calculated amount 
of $2,831.59, would not be contrary to the principle of 
equity and good conscience.  38 U.S.C.A. § 5302 (West 1991); 
38 C.F.R. §§ 1.962, 1.965 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

In June 1973, the veteran was granted entitlement to service 
connection for traumatic paresis of the left axillary nerve 
with painful contracture of the left shoulder and left arm 
and assigned a 40 percent disability rating.  This disability 
rating has been confirmed and continued to date.  

It was later determined that the veteran was eligible for 
vocational rehabilitation subsistence benefits from the VA 
and the veteran certified he understood and had been provided 
a copy of the guidelines provided in his IWRP in February 
1993.  He subsequently enrolled in a full-time undergraduate 
training program at Florida Community College (Jacksonville), 
beginning in August 1993.  His training was essentially 
uneventful until the training period at issue in this case 
(August 10, 1994 to May 5, 1995).

In August 1994, the veteran's vocational rehabilitation 
specialist (VRS) requested that the veteran be provided 
medical service by VA due to complaints of neck, back and 
left shoulder pain.

A September 14, 1994, Special Report for Training noted that 
the veteran had been seen at the VA Clinic earlier that same 
day and was told that his x-rays indicated he had a 
compressed disc.  He was also informed that he had all of the 
symptoms for that diagnosis.  A Magnetic Resonance Imaging 
(MRI) study was scheduled but could not be performed until 
the following December.  The veteran noted that he was having 
extreme difficulty sitting through classes.  He stated he had 
not completed a project which was due the previous day and 
had experienced difficulty sitting through the 3.5-hour 
class.  It was further noted that the veteran had been having 
ongoing problems with his back and missed most of the last 
month of the summer semester but that he had understanding 
professors who allowed him to make up the work he missed and 
he was able to pull his grade point average (GPA) up to the 
required level.  The VRS noted that the veteran was going to 
see his private medical care provider the following week and, 
if the physician suggested he could not sit through these 
long classes, he would consider dropping two of his four 
classes.

In September 1994 VA received certification of entrance at 
Florida Community College (Jacksonville) from August 1994 to 
May 1995.  A December 1994 report noted the veteran completed 
the term but had received a nonpunitive grade for one course.

A January 1995 Special Report for Training noted that when 
the veteran was contacted about his grades for the previous 
term he stated he failed every class due to the fact that he 
had undergone surgery for a nonservice-connected back 
disorder on November 17, 1994.  The VRS noted that the 
veteran apparently sought treatment in the beginning of 
November because he thought he was experiencing a heart 
attack and that tests at that time revealed serious back 
problems.  The veteran underwent surgery and, 
consequentially, was unable to complete his classes.  The VRS 
had recommended that the veteran speak with his instructors 
to determine whether or not he could take an incomplete 
rather than a failing grade so he would have the winter term 
to complete the classes.  It was noted, however, that because 
of the back surgery and recovery time the veteran did not 
register for classes and that the veteran was unsure whether 
he would be able to return to school in May or not.  The 
veteran reported that he was scheduled to undergo another MRI 
to determine if there was another herniated disc and stated 
that while a second surgery had been discussed he did not 
consider it to be an option at that time.

A January 23, 1995, letter from the VRS informed the veteran 
that his vocational rehabilitation program would be 
interrupted effective February 23, 1995, due to the fact that 
his present medical condition prevented his attending school.  
The VRS reiterated a recommendation that the veteran meet 
with his instructors in an effort to change his grades and 
requested that he send documentation of his back surgery.

A February 16, 1995, letter from the VRS informed the veteran 
that his program would be interrupted effective March 16, 
1995, because he failed to send a copy of his grades for the 
last school term.

A February 27, 1995, Special Report for Training shows the 
VRS made an unsuccessful attempt to call the veteran to 
schedule an appointment, even though the veteran had not 
attended school.

A March 6, 1995, Special Report for Training noted that the 
veteran was still working with the college to get his grades 
changed.  It was noted he stated they (presumably the 
college) had not decided how they wanted to handle the 
matter. The veteran also reported that recently his private 
medical care provider had informed him that he had another 
ruptured disc.

A March 13, 1995, Special Report for Training shows that the 
veteran met with his VRS for an annual review of his Chapter 
31 plan.  It was noted that the veteran was not enrolled in 
school due to his November 1994 back surgery.  It was further 
noted that the veteran's vocational rehabilitation plan 
required he maintain a 2.5 GPA while in school but that due 
to the fact that he had to drop out unexpectedly in the prior 
term he received three "F" grades and an "NP" which 
brought his overall GPA down to 1.83.  An intent to interrupt 
letter had been sent and the VRS noted that the veteran was 
aware that due to his GPA, as well as his nonattendance at 
the training institute, he was in an interrupted status.

An April 1995 letter from the VRS informed the veteran that 
the "NP" grade for his math class was still unchanged and 
noted that if the veteran was unable to have the grade 
changed within a month the grade would have to be reported 
and he would be placed in an overpayment situation for that 
class.

A June 16, 1995, VA report noted mitigating circumstances had 
been granted with an enrollment ending date of November 30, 
1994.  

A June 19, 1995, Special Report for Training noted the 
veteran had inquired about the possibility of changing his 
training goal and was instructed to provide additional 
information.  The VRS also noted that the veteran had been 
informed that his "NP" would be declared as under 
mitigating circumstances based upon documentation from his 
private medical care provider.

In July 1995 the veteran was informed that his Vocational 
Rehabilitation subsistence allowance had been terminated, 
effective December 1, 1994.  It was noted that the adjustment 
had resulted in an overpayment in the calculated amount of 
$2,831.59.  

A July 12, 1995, Special Report for Training noted the 
veteran reported he received notice of a VA overpayment but 
that he had not received any extra checks after he stopped 
attending school in the fall due to back surgery.  The VRS 
informed the veteran that the matter would be investigated to 
determine if mitigating circumstances had been established so 
that he would not be charged for the entire semester but that 
if he had received subsequent checks and cashed them he would 
be responsible for repayment.

In correspondence dated July 12, 1995, the veteran requested 
entitlement to waiver of the recovery of the assessed 
overpayment.  He noted that he had kept his VRS informed of 
his inability to attend classes due to his back disorder and 
stated he had been unaware he was receiving funds to which he 
was not entitled.  He further claimed that repayment of this 
debt would cause undue financial hardship.

In support of his claim the veteran submitted a VA Form 20-
5655, Financial Status Report, which noted he was married and 
had a 12 year old dependent child.  He reported combined 
monthly net income of $1,257 and average monthly expenses of 
$1,325.87.  It was noted that the negative balance of monthly 
expenses over income was overcome by borrowing from relatives 
or delaying payments.  The veteran reported average monthly 
expenses included $300 for rent or mortgage, $300 for food, 
$175 for utilities and heat, $35 for telephone, $125.80 for 
insurance, $100.52 for other living expenses (appliances), 
and $289.55 for monthly payments on installment contracts and 
other debts (on an unpaid balance of $4,920.07).  He listed 
assets of $936.26, including cash, $286.26, furniture and 
household goods, $150, and a 1985 automobile, $500.

A July 14, 1995, Special Report for Training noted the 
veteran reported he had not received any recent checks from 
VA.

In correspondence dated in August 1995 to his congressional 
representative the veteran expressed general dissatisfaction 
with VA and admitted that he had been overpaid but claimed he 
should not be required to repay payments for the months of 
December 1994, January 1995, or February 1995.  He stated, in 
essence, that VA was at fault in the overpayment either 
because he had not re-certified for the Spring semester or 
because he should have been told payments could not continue 
during an interrupted training period.  He claimed his 
present expenses exceeded his present income and that 
recovery of this debt would cause financial hardship.

In October 1995 the veteran reported he was unable to travel 
to attend a personal hearing because of his back disability 
and made a compromise offer of $1,735.49 which he stated 
reflected the amount due less payments for December and 
January 1995.  He claimed that he had kept his VRS informed 
of his situation and, therefore, that he should not be 
required to repay benefits he received for those months.  

A January 1996 VA report noted that the veteran's compromise 
offer would be considered by the Debt Management Center (DMC) 
and that withholding of the veteran's disability benefit 
payments would be suspended pending that determination.  

In correspondence stamped as received in March 1996 to the 
DMC the veteran stated that he believed VA was at fault in 
the overpayment in the amount of $2,192.20.  He stated this 
amount should be waived because his VRS had been aware of his 
inability to attend classes and because he had not been re-
certified for the Spring semester.  

In August 1998 the veteran submitted a VA Form 20-5655, 
Financial Status Report, which noted he was married and had a 
16 year old dependent child.  He reported combined monthly 
net income of $2,396.07 and average monthly expenses of 
$2,055.25.  The balance of monthly expenses over income was 
$340.82.  The veteran reported average monthly expenses 
included $400 for rent or mortgage, $300 for food, $273.75 
for utilities and heat, $248.40 for other living expenses 
(health and life insurance and $150 for VA education and home 
loan repayment), and $833.10 for monthly payments on 
installment contracts and other debts (on an original amount 
of debt of $18,515.09 but reported no amount for the present 
unpaid balance).  He listed assets of $2000 for a 1989 
automobile.  The form was not signed by the veteran's spouse 
and an August 1998 facsimile transmission from the office of 
the veteran's congressional representative noted his spouse 
had refused to sign the form.

In July 1999 the veteran submitted a VA Form 20-5655, 
Financial Status Report, which noted he was married and had a 
17 year old dependent child.  He reported personal monthly 
net income of $1,140 and average monthly expenses of 
$1,049.50.  The balance of monthly expenses over income was 
$90.50.  The veteran reported average monthly expenses 
included $400 for rent or mortgage, $322.50 for food, $227 
for utilities and heat, $50 for other living expenses 
(personal care items), and $50 for other living expenses (VA 
home loan repayment).  He listed assets of $27.65 cash.  

In an attached statement the veteran reported his spouse 
refused to participate in the process and would not allow her 
personal or financial information to be used in any way.  He 
stated the form had been completed using his information and 
the expenses for which he was responsible.  He claimed funds 
that had been withheld to repay the debt had created a 
financial hardship.

In August 2000 the veteran was provided an audit of payments 
for his Chapter 31 account, including information concerning 
his receipt of payments through June 1995 that resulted in 
the assessed overpayment.

Analysis

Initially, the Board notes VA has a duty to assist the 
veteran in the development of his claim.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096 (2000) (to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107).  The evidence of record 
indicates the veteran was adequately informed of the 
applicable laws and regulations and provided opportunities to 
present evidence in support of his claim.  In this regard, 
the veteran was provided the opportunity to submit several 
Financial Status Reports, reflecting the veteran's monthly 
income and expenses.  The Board is satisfied that all 
relevant facts have been properly developed and that no 
further assistance is required in order to satisfy the duty 
to assist.

The veteran contends, in part, that the overpayment resulted 
because VA did not act promptly after being notified that he 
had undergone medical treatment and was not attending school.  
The Board notes an adjustment to overpayment indebtedness may 
be warranted when the overpayment involved sole 
administrative error in which the appellant neither had 
knowledge of nor should have been aware of the erroneous 
award.  Further, neither the appellant's actions nor failure 
to act must have contributed to payment pursuant to the 
erroneous award.  38 U.S.C.A. § 5112(b) (West 1991 & Supp. 
2000); 38 C.F.R. § 3.500(b)(1) (2000).  As the record 
indicates the appellant was informed that his right to 
payments would be contingent upon compliance with his IWRP, 
the Board finds the overpayment that resulted because of VA 
inaction upon notification that he had not registered for the 
Spring semester was not solely due to VA administrative 
error.  The Board also notes that the veteran's educational 
institution certified the veteran's entrance for the period 
from August 1994 to May 1995 and there is no evidence 
indicating that certification had been revised.

In addition, persons dealing with the Government are charged 
with knowledge of federal statutes and lawfully promulgated 
agency regulations "regardless of actual knowledge of what 
is in the [r]egulations or of the hardship resulting from 
innocent ignorance."  See Morris v Derwinski, 1 Vet. App. 
260, 265 (1991) (citing Fed. Crop Ins. Corp. v. Merrill, 33 
U.S. 380, 384-385, 68 S. Ct. 1, 3, 92 L.Ed. 10 (1947)).  

VA law also provides, however, that recovery of overpayments 
of any benefits shall be waived if there is no indication of 
fraud, misrepresentation, or bad faith on the part of the 
person or persons having an interest in obtaining the waiver 
and recovery of the indebtedness from the payee who received 
such benefits would be against equity and good conscience.  
38 U.S.C.A. § 5302 (West 1991 & Supp. 2000); 38 C.F.R. 
§ 1.963 (2000).  The standard "Equity and Good Conscience" 
will be applied when the facts and circumstances in a 
particular case indicate a need for reasonableness and 
moderation in the exercise of the government's rights.  The 
decision reached should not be unduly favorable or adverse to 
either side.

The phrase "Equity and Good Conscience" means arriving at a 
fair decision between the obligor and the government.  In 
making this determination, consideration will be given to the 
following elements, which are not intended to be all-
inclusive:

(1)  Fault of the debtor.  Where actions of the debtor 
contribute to the creation of the debt.

(2)  Balancing of faults.  Weighing fault of the debtor 
against VA fault.

(3)  Undue hardship.  Whether collection would deprive debtor 
or family of basic necessities.

(4)  Defeat the purpose.  Whether withholding of benefits or 
recovery would nullify the objective for which benefits were 
intended.

(5)  Unjust enrichment.  Failure to make restitution would 
result in unfair gain to the debtor.

(6)  Changing position to one's detriment.  Reliance on VA 
benefits results in relinquishment of a valuable right or 
incurrence of a legal obligation. 
See 38 C.F.R. § 1.965(a) (2000).

In this case, the Board has previously determined that the 
indebtedness did not result from fraud, misrepresentation or 
bad faith on the appellant's part, any of which would 
constitute a legal bar to granting the requested waiver.  See 
38 U.S.C.A. § 5302.  The Board notes, however, that before 
recovery of indebtedness can be waived it must also be shown 
that it would be against the principles of equity and good 
conscience to require the appellant to repay the debt to the 
government.  38 C.F.R. §§ 1.963, 1.965.

Based on the evidence of record, the Board finds recovery of 
the overpayment would not be against the principles of equity 
and good conscience.  The record in this case shows the 
veteran discontinued attendance during the Fall semester and 
failed to register for classes in the Spring semester but 
that he continued to accept VA vocational rehabilitation 
subsistence benefit payments to May 1995.  Although the 
veteran's statements that he notified his VRS that he was 
unable to attend classes or register for the Spring semester 
are credible, the Board finds that VA fault in failing to 
discontinue his payments is surpassed by the veteran's fault 
in continuing to receive benefits to which he knew or 
reasonably should have known he was not entitled.  

The Board also finds that waiver of recovery would constitute 
unjust enrichment by creating an unfair gain to the veteran 
because he would be allowed to retain funds in excess of 
those to which he was legally entitled.  

The Board further finds the veteran's reported financial 
status does not demonstrate that undue financial hardship 
would result from the recovery of the assessed overpayment.  
The record reflects substantial monthly net income in excess 
of monthly expenses in August 1998 which was the veteran's 
last report of his total family financial status.  The Board 
also finds the July 1999 financial status report is not 
probative of financial hardship because it shows excess 
income over expenses and admittedly omits relevant income 
information for the veteran's spouse.  The Board notes that 
the July 1999 report also indicates the veteran no longer 
makes monthly payments to VA for recovery of the overpayment 
and it is assumed that the debt has been satisfied.  

In fact, the August 1998 facsimile transmission from the 
office of the veteran's congressional representative noted 
the veteran believed the debt had been repaid at that time.  
Therefore, based upon the financial information of record the 
Board must conclude that denial of waiver will not deprive 
the veteran or his family of basic necessities.  

The Board also finds that collection of the debt would not 
defeat the purpose of paying benefits by nullifying the 
objective for which the benefits were intended.  The record 
in this case does not reflect that the objective of the 
benefit payments has been nullified because the veteran 
continued to receive VA service-connected disability payments 
during collection though reduced by an amount to repay his 
overpayment debt.  

There is no indication that reliance on the overpaid benefits 
resulted in the veteran's relinquishment of a valuable right 
or the incurrence of a legal obligation.  The Board has 
determined, therefore, that recovery of the overpayment would 
not be against equity and good conscience.

While it is the policy of VA to administer the law under a 
broad interpretation, consistent with the facts in each case 
with all reasonable doubt to be resolved in favor of the 
claimant, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2000).  The Board has carefully 
reviewed the entire record in this case and finds that the 
evidence is not so evenly balanced that there is doubt as to 
any material issue.  


ORDER

Entitlement to waiver of the recovery of an overpayment of 
vocational rehabilitation subsistence benefits, in the 
calculated amount of $2,831.59, is denied.



		
	A. BRYANT
	Member, Board of Veterans' Appeals



 

